U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File #333-121764 American Business Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1223 Wilshire Boulevard, Suite 851 Santa Monica CA 90403 (Address of Registrant’s Principal Executive Offices and Principal Place of Business) (310) 395-7123 (Registrant’s telephone no., including area code) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 6, 2007: 82,000,000 shares of common stock. AMERICAN BUSINESS HOLDINGS, INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2006. The financial statements are presented on the accrual basis. 2 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS As of June 30, 2007 and December 31, 2006 ASSETS CURRENT ASSETS 06/30/07 12/31/06 Cash $ 838,192 $ 1,055,497 Accounts Receivable 2,136,226 1,659,191 Inventory 1,414,267 1,446,751 Total Current Assets 4,388,685 4,161,439 PROPERTY, PLANT & EQUIPMENT Property, Plant & Equipment 33,017,135 32,650,535 Less: Accumulated Depreciation (11,816,795 ) (11,262,957 ) Total Property & Equipment 21,200,340 21,387,578 TOTAL ASSETS $ 25,589,025 $ 25,549,017 CURRENT LIABILITIES Accounts Payable $ 126,864 $ 104,532 Accrued expenses 3,328 4,682 Total Current Liabilities $ 130,192 $ 109,214 OTHER LIABILITIES Customer Deposits - 1,639 Total Other Liabilities $ - $ 1,639 TOTAL LIABILITIES $ 130,192 $ 110,853 STOCKHOLDERS' EQUITY Preferred Stock, $.001 par value; Authorized 10,000,000 shares Issued and Outstanding: none Common Stock, $.001 par value; Authorized: 500,000,000 shares Issued & Outstanding: 82,000,000 shares 82,000 82,000 Additional paid in capital 22,958,000 22,958,000 Retained earnings 2,418,833 2,398,164 Total Stockholder's Equity 25,458,833 25,438,164 TOTAL LIABILITIES & STOCKHOLDER'S EQUITY $ 25,589,025 $ 25,549,017 The accompanying notes are an integral part of these financial statements. 3 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the six months ending June 30, 2007 and 2006 06/30/07 06/30/06 REVENUE $ 2,822,780 $ 2,694,215 COST OF REVENUE 2,402,395 2,338,976 GROSS PROFIT OR (LOSS) 420,385 355,239 GENERAL AND ADMINISTRATIVE EXPENSES 359,110 266,997 OPERATING INCOME 61,275 88,242 INCOME TAX EXPENSE 40,606 12,575 NET INCOME OR (LOSS) $ 20,669 $ 75,667 Earnings (loss) per share, basic and diluted $ 0.00 $ 0.00 Weighted average number of common shares 82,000,000 82,000,000 The accompanying notes are an integral part of these financial statements. 4 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending June 30, 2007 and 2006 06/30/07 06/30/06 REVENUE $ 1,583,940 $ 1,836,579 COST OF REVENUE 1,356,067 1,587,755 GROSS PROFIT OR (LOSS) 227,873 248,824 GENERAL AND ADMINISTRATIVE EXPENSES 203,525 184,511 OPERATING INCOME 24,348 64,313 INCOME TAX EXPENSE 12,159 8,266 NET INCOME OR (LOSS) $ 12,189 $ 56,047 Earnings (loss) per share, basic and diluted $ 0.00 $ 0.00 Weighted average number of common shares 82,000,000 82,000,000 The accompanying notes are an integral part of these financial statements. 5 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY STATEMENT OF STOCKHOLDERS' EQUITY As of June 30, 2007 ADDITIONAL COMMON PAR PAID IN ACCUM. TOTAL STOCK VALUE CAPITAL DEFICIT EQUITY Balance, December 31, 2003 80,000,000 $ 80,000 $ 22,920,000 $ 2,337,801 $ 25,337,801 Distributions - - - (54,847 ) (54,847 ) Stock issued for cash during December 2004 for $0.20 per share 2,000,000 2,000 38,000 40,000 Net income (loss) - - - 20,465 20,465 Balance, December 31, 2004 82,000,000 $ 82,000 $ 22,958,000 $ 2,303,419 $ 25,343,419 Net income (loss) - - - 25,761 25,761 Balance, December 31, 2005 82,000,000 $ 82,000 $ 22,958,000 $ 2,329,180 $ 25,369,180 Net Income (loss) - - - 68,984 68,984 Balance, December 31, 2006 82,000,000 $ 82,000 $ 22,958,000 $ 2,398,164 $ 25,438,164 Retroactive share issuance treated as a 10-to-1 stock split at par value, $0.001 per share on March 9, 2007 Net Income (loss) - - - 20,669 20,669 Balance, June 30, 2007 82,000,000 $ 82,000 $ 22,958,000 $ 2,418,833 $ 25,458,833 The accompanying notes are an integral part of these financial statements. 6 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ending June 30, 2007 and 2006 CASH FLOWS FROM OPERATING ACTIVITIES 06/30/07 06/30/06 Net income (loss) $ 20,669 $ 75,667 Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation 553,838 371,743 Increase (Decrease) in Accounts Receivable (477,035 ) (271,236 ) Increase (Decrease) in Inventory 32,484 (547,459 ) Increase (Decrease) in Accounts Payable 22,332 49,444 (Increase) Decrease in Accrued Expenses (1,354 ) 929 Increase (Decrease) in Customer Advances (1,639 ) - Total adjustments to net income 128,626 (396,579 ) Net cash provided by (used in) operating activities 149,295 (320,912 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for Property, Plant & Equipment (366,600 ) (4,620 ) Net cash flows provided by (used in) investing activities (366,600 ) (4,620 ) CASH FLOWS FROM FINANCING ACTIVITIES None - - Net cash provided by (used in) financing activities - - CASH RECONCILIATION Net increase (decrease) in cash (217,304 ) (325,532 ) Cash - beginning balance 1,055,497 879,925 CASH BALANCE END OF PERIOD $ 838,192 $ 554,393 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ - $ - Cash paid during the period for income taxes $ 40,606 $ 12,575 The accompanying notes are an integral part of these financial statements. 7 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY NOTES TO THE FINANCIAL STATEMENTS AMERICAN BUSINESS HOLDING CORPORATION FINANCIAL STATEMENT FOOTNOTES 1.Summary of Significant Accounting Policies: Industry: American Business Holding Corporation (the Company) was incorporated on September 9, 2004 in the State of Delaware with its resident agent located in Delaware.The Company’s fiscal year end is December 31, a calendar year.During September of 2004 the Company commenced operations with the acquisition of Tissakin Ltd. (the Subsidiary).The Parent Company issued 8,000,000 shares of its common stock in exchange for all of the 216,000 outstanding shares of the Subsidiary. The Subsidiary was incorporated in 1947 at Kinshasa, the then Belgian Congo under the name Tissako Ltd.During the year 1960 the name was changed to Tissakin Ltd.The Subsidiary is engaged in the manufacturing and sale of bags for mainly agricultural packaging in the Democratic Republic of Congo since 1998.The Subsidiary is the principal manufacturer of bags for agricultural packaging in a country that produces coffee, cacao, manioc, rice, sugar, maize, corn flour as well as tea and tobacco.The country’s climate is tropical, yet mild, which allows for continuous agricultural production throughout the year. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Functional Currency: All amounts in the Company’s financial statements and related footnotes are stated in U.S. Dollars.The Company had no significant gains or losses from foreign currency transactions and no material adjustments to the financial statements for translation adjustments.The functional currency of the Company is U.S. Dollars, but the Company does keep minimal amounts in the local currency for transactions on a day to day basis in a country that uses U.S. Dollars as well as its currency.The Company reviews its compliance with Statement of Financial Accounting Standards (SFAS) n° 52 on a quarterly basis. Basis of Accounting: The Company’s financial statements are prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP).Revenues and expenses associated with the manufacture of packaging and sale are accounted for as revenue and expense when sold.No extended warranties exist. Estimates and adjustment-The Company’s management is of the opinion that all estimates and adjustment have been made in accordance with Generally Accepted Accounting Principles in order for the financial statements to not be misleading. The preparation of financial statements in conformity with U.S. Generally Accepted Accounting Principles (GAAP) requires management to make estimates and assumptions that effect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 8 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY NOTES TO THE FINANCIAL STATEMENTS AMERICAN BUSINESS HOLDING CORPORATION FINANCIAL STATEMENT FOOTNOTES The Accounting Acquirer - Prior to the acquisition of the Subsidiary, the Company was a non-operating corporation with nominal assets in the form of cash.The owners and management of the Subsidiary, a private operating company, have operating control of the Company as a result of the transaction.Therefore, this transaction is a capital transaction in substance, rather than a business combination, in the form of a share exchange.That is, the transaction is equivalent to the issuance of stock by a private company, the Parent, for the stock of the subsidiary which resulted in a re-capitalization of the Parent Company.The accounting is identical to that resulting from a reverse acquisition, except no goodwill or other intangible assets are recorded. Because the Subsidiary Company is essentially then treated as the acquirer for accounting purposes, the equity accounts are adjusted for the share exchange and carried forward.Prior accumulated deficits of the Parent Company are adjusted to additional paid in capital therefore carrying forward the accumulated deficit or earnings of the Subsidiary Company. Revenue Recognition: Revenues resulting from the manufacture of packaging are recognized when sold.A deferred revenue account has been established in the financial statements for deposits given in advance of sale. Inventory: Inventory is accounted for at lower of standard cost or market.The Company starts with standard cost approximating the weighted average cost basis with direct labor, direct materials and production overhead applied.Overhead applied is that of the production facility and does not include general and administrative costs of its administration office.There are no unusual or significant purchase commitments nor are there liens against and pledges of inventories.The Company does not hold an allowance for a decline in value to market value as the Company has never had to reduce its inventory value below its cost.There also have been no significant market declines subsequent to the date of these financial statements. Long-lived Assets: Long lived assets, including property and equipment and certain intangible assets to be held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying value of the assets may not be recoverable.Impairment losses are recognized if expected future cash flows of the related assets are less than their carrying values.Measurement of an impairment loss is based on the fair value of the asset.Long-lived assets and certain identifiable intangibles to be disposed of are reported at the lower of carrying amount or fair value less cost to sell. Property and Equipment are first recorded at cost.Depreciation is computed using the straight-line method over the estimated useful lives of the various classes of assets as follows: Computer equipment 3years Vehicles 5years Furniture and fixtures 7years Plant and plant machinery 15years Office and industrial buildings 25years Maintenance and repairs, as incurred, are charged to expense.Betterments and renewals are capitalized in plant and equipment accounts. Cost and accumulated depreciation applicable to items replaced or retired are eliminated from the related accounts; gain or loss on the disposition thereof is included as income. 9 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY NOTES TO THE FINANCIAL STATEMENTS AMERICAN BUSINESS HOLDING CORPORATION FINANCIAL STATEMENT FOOTNOTES Income Taxes: The Parent Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities.Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Currently, the Company has no U.S. tax responsibility to account for in the financial statements.To this date the Parent Company has had no operating activity and therefore has no tax liabilities or assets. The Subsidiary Company records tax expense in accordance with the tax laws of the Democratic Republic of the Congo and has no other tax liabilities. Fair Value of Financial Instruments: The Company’s financial instruments include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and other liabilities.The carrying amount of long-term debt, if used, to banks approximates fair value based on interest rates that are currently available to the Company for issuance of debt with similar terms and remaining maturities.The carrying amounts of other financial instruments approximate their fair value because of short-term maturities, currently, the Company has no long-term obligations. Earning Per Share: Basic earnings per share (EPS) is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) n° 128, Earnings per Shares. Diluted EPS reflects the potential dilution of securities that could share in the earnings. Concentrations of Risk: Financial instruments, which potentially expose the Company to concentrations of credit risk, consist principally of operating demand deposit accounts.The Company’s policy is to place its operating demand deposit accounts with high credit quality financial institutions.These financial institutions are not insured by the FDIC. Only one customer represents more than 10% of the Company’s total sales. 2.Accounts Receivable: Accounts receivable historically have been immaterial for bad debts to be accounted for by the Company. The Company’s management has decided that an allowance is not necessary. 3.Inventories: Major categories of inventories are as follows: Year June 07 December 06 Raw materials $ 953,184 $ 1,076,009 Work in process 186,470 153,335 Finished goods 274,613 217,407 Total $ 1,414,267 $ 1,446,751 10 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY NOTES TO THE FINANCIAL STATEMENTS AMERICAN BUSINESS HOLDING CORPORATION FINANCIAL STATEMENT FOOTNOTES 4.Property, Plant and Equipment: As of June 30, 2007, Property, plant and equipment are accounted for as follows: Cost Accumulated Depreciation Net value Land $ 8,467,920 $ 0 $ 8,467,920 Industrial buildings 6,073,943 2,175,710 3,898,234 Office building 719,712 $ 261,497 458,216 Residential buildings 5,171,160 1,878,855 3,292,305 Vehicles 450,740 295,648 155,092 Plant and machinery 11,856,434 6,927,860 4,928,574 Computer and software 57,595 57,595 0 Office furniture and fixtures 34,272 34,272 0 Residential furniture & fixtures 185,359 185,359 0 Total $ 33,017,135 $ 11,816,795 $ 21,200,340 Included in cost of sales is depreciation expense of$442,556 and included in general and administrative expense is depreciation expense of $111,282. As of December 31, 2006, Property, plant and equipment are accounted for as follows: Cost Accumulated Depreciation Net value Land $ 8,467,920 $ 0 $ 8,467,920 Industrial buildings 5,818,343 2,062,060 3,756,283 Office building 719,712 249,501 470,211 Residential buildings 5,171,160 1,792,669 3,378,491 Vehicles 339,740 282,548 57,192 Plant and machinery 11,856,434 6,598,953 5,257,481 Computer and software 57,595 57,595 0 Office furniture and fixtures 34,272 34,272 0 Residential furniture & fixtures 185,359 185,359 0 Total $ 32,650,535 $ 11,262,957 $ 21,387,578 Included in cost of sales is depreciation expense of $880,002 and included in general and administrative expense is depreciation expense of $211,463. 5.Accounts Payable and Accrued Expenses: Accounts payable and accrued expenses consist of trade payables, accrued payroll and payroll taxes created from normal operations of the business. 6.Long-term Debt: Long-term debt is not used by the Company.The Company has no leases that would be accounted for as long-term leases or capital leases. 11 AMERICAN BUSINESS HOLDING CORPORATION AND SUBSIDIARY NOTES TO THE FINANCIAL STATEMENTS AMERICAN BUSINESS HOLDING CORPORATION FINANCIAL STATEMENT FOOTNOTES 7.Stockholders’ Equity: The Company has authorized 500,000,000 common shares of stock with a par value of $.001 and 10,000,000 shares ofpreferred stock with a par value of $.001 par value of which none have been issued. During December of the year 2004 the Company issued 200,000 shares of common stock for $40,000, or $0.20 per share.The stock issuance was a private placement of shares of which the Company considers exempt from registration with the U.S. Securities and Exchange Commission. During September of 2004 the Company commenced operations with the acquisition of Tissakin Ltd. (the Subsidiary) with the issuance of 8,000,000 shares of its common stock for all of the 216,000 outstanding shares of the Subsidiary. The transaction was accounted for as a reverse merger for consolidations as guided by Generally Accepted Accounting Principals.The transaction did not culminate with the recording of Goodwill. The Subsidiary issues stock without legal or par value.There is no requirement for authorization of shares for the Subsidiary under the jurisdiction of incorporation.There are 216,000 shares issued and outstanding, held by the Company, those have all been accounted for as capital stock. During March 2007, the Company undertook a 10-for-1 forward stock split of the Corporation’s issued and outstanding shares. 8.Employment Contract and Incentive Commitments: The Company has no employment contracts and incentive commitments at this time. 9.Deferred Tax Assets and Liabilities: The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards (SFAS) n° 109.As of June 30, 2007 and December 31, 2006, the Company had no deferred tax asset or liabilities as the Company had no US activities to account for deferred tax assets and liabilities.The Subsidiary Company pays income tax in accordance with the laws of the Democratic Republic of the Congo whereby there are no deferred tax assets and liabilities to account for.If the parent company accounted for the subsidiary’s income tax liability under the U.S. tax code the Company would accrue a tax liability at an effective rate of 20% whereby the tax liability for June 30, 2007 and December 31, 2006 would be $4,200 and $13,796, respectively.There would be no deferrals of tax assets or liabilities that would be derived from applying U.S. accounting standards. 10. Litigation, Claims and Assessments: 10. Litigation, Claims and Assessments: There is no litigation, claims and assessments asserted or known by the Company’s management. 11. Subsequent Events: There are no material subsequent events known by the Company’s management. 12 Item 2.Management’s Discussion and Analysis or Plan of Operation The following discussion of the financial condition and results of operations should be read in conjunction with the consolidated financial statements and related notes thereto. The following discussion contains certain forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those discussed therein. Factors that could cause or contribute to such differences include, but are not limited to, risks and uncertainties related to the need for additional funds, the rapid growth of the operations and our ability to operate profitably a number of new projects. Overview We were incorporated as a Delaware Corporation on September 9, 2004 as a holding vehicle to own and control a textile and plastic packaging company in Central and East Africa. On September 12, 2004, we completed a Stock Purchase Agreement and Share Exchange in which we purchased all of the outstanding membership shares in Tissakin Ltd., a Democratic Republic of Congo Corporation, so that Tissakin Ltd. became our wholly owned subsidiary. Through our wholly owned subsidiary, Tissakin Ltd., we are a manufacturer of bags for packaging agricultural products in the Democratic Republic of Congo. The bags are made of jute and polypropylene and polyethylene granules. Sixty-five percent of the jute is purchased from local sources and 35% is purchased from Bangladesh. Most polypropylene and polyethylene is purchased from South Africa because of favorable freight charges. Some granules are purchased from Belgium, Spain, France, Malaysia, South Korea, Brazil, Indonesia and the United States when supplies meet our quality and price standards. Tissakin was established in 1952 as Tissaco by FICO (Financing and Commercialization of Fiber), a Belgium holding company that invested heavily in what was then the Belgian Congo. The company’s name was changed to Tissakin after 1960 when the Belgian Congo gained independence. Tissakin expanded its operations in 1997 by purchasing plant, property and equipment, and establishing a factory for making packaging bags from natural jute fiber, polypropylene and polyethylene. In 2000, Tissakin purchased a polypropylene/polyethylene recycling machine from Taiwan, and its installation has significantly reduced manufacturing costs. Syed Irfan Husain serves as our President, Chief Executive Officer, Chief Financial Officer, and Chairman of the Board of Directors. Mr.Husain is also our principal shareholder. We currently have no employees. There is presently no public market for our common stock. We anticipate applying for trading of our common stock on the over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares will be traded on the bulletin board or, if traded, that a public market will materialize. We presently maintain our principal offices at 1223 Wilshire Boulevard, Suite 851, Santa Monica CA 90403. Industry The Subsidiary is engaged in the manufacturing and sale of bags for mainly agricultural packaging in the Democratic Republic of Congo since 1998.The Subsidiary is the principal manufacturer of bags for agricultural packaging in a country that produces coffee, cacao, manioc, rice, sugar, maize, corn flour as well as tea and tobacco. The country’s climate is tropical, yet mild, which allows for continuous agricultural production throughout the year. Liquidity and Capital Resources We raised $40,000 in a private placement in December 2004 and maintained a cash balance at June 30, 2007 of $838,192. These funds as well as our business activity will allow us to have positive cash flows for the current year. We have historically satisfied our cash requirements through revenues, short term financings, and issuance of common stock for cash. We anticipate that cash requirements will continue to increase as we continue to expend resources to build infrastructure, pursue additional markets, and establish support and administrative organizations. At present, we have no lines of credit or any financing agreements in place. The company believes that any long term or short term liquidity needs are sufficiently met by our cash balance in the company. We intend to fund any material expenses for capital expenditures with our cash balance. 13 Results from Operations Three Months Ended June 30, 2007 Compared to Three months ended June 30, 2006 Revenues Revenues decreased from $1,836,579 for the three months ended June 30, 2006 to $1,583,940 for the three months ended June 30, 2007, a decrease of $252,639 or 13.76 %. The reason for decrease in sales is due to delay in production of Agriculture products in Congo. Total Expenses Cost of Revenue decreased from $1,587,755 for the three months ended June 30, 2006 to $1,356,067 for the three months ended June 30, 2007 a decrease of $231,688 or 14.59% which was a result of our decrease in revenues. General and Administrative expenses which includes general office expenses, travel and entertainment, and professional fees increased from $184,511 for the three months ended June 30, 2006 to $203,525 for the three months ended June30, 2007 an increase of $ 19,014 or 10.31%. The reason for the increase is due to several factors. There was an approximate 55 % increase in repairs and maintenance in the second quarter which translated to approximately $ 5,486.The maintenance work was carried out on the 4 apartments and 4 villas ownedby Tissakin as well as the office complex. Since there was extension in Industrial Building in 2nd quarter, the management decided to carry out the repairs and maintenance of apartments and villas as well. The balance of approximately $13,528 was related to travel and related expenses. Net Profit We had net profit of $12,189 for the three months ended June 30, 2007 compared to a net profit of $ 56,047 for the three months ended June 30, 2006. The reason for the decreased profit was the increase in General and Administrativeexpenses and decrease in sales. Critical Accounting Policies Our discussion and analysis of results of operations and financial condition are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Company considered the quality and variability of information regarding the financial condition and operating performance that may have changed in the past and future that may have a material effect and has quantified them where possible. Specifically the Company considers risk of variability with changes in contract which may affect the recognition of income and also the possibility of changes in the tax code which may affect the long term rates of return. Revenues and expenses associated with the manufacture of packaging and sale are accounted for as revenue and expense when sold. No extended warranties exist. Recent Accounting Pronouncements SFAS 155, Accounting for Certain Hybrid Financial Instruments and SFAS 156, Accounting for Servicing of Financial Assets were recently issued. SFAS 155 and 156 have no current applicability to the Company and have no effect on the financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet transactions. 14 Item 3.Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the first quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 15 PART II - OTHER INFORMATION Item 1.Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action by, or to thebest of its knowledge, against the Company has been threatened. Item 2.Changes in Securities. None Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2007, covered by this report to a vote of the Company’s shareholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a)Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b) Reports of Form 8-K None SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. AMERICAN BUSINESS HOLDINGS, INC. By: /s/ Syed Irfan Husain Syed Irfan Husain President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, and Director Date: August 27, 2007
